
	
		I
		112th CONGRESS
		2d Session
		H. R. 4975
		IN THE HOUSE OF REPRESENTATIVES
		
			April 27, 2012
			Mr. Aderholt
			 introduced the following bill; which was referred to the
			 Committee on Ways and
			 Means
		
		A BILL
		To suspend temporarily the duty on man-made shells used
		  in the manufacture of sleeping bags.
	
	
		1.Man-made shells used in the
			 manufacture of sleeping bags
			(a)In
			 generalSubchapter II of chapter 99 of the Harmonized Tariff
			 Schedule of the United States is amended by inserting in numerical sequence the
			 following new heading:
				
					
						
							
								9902.63.07Man-made shells used in the manufacture of sleeping bags
						(provided for in subheading 6307.90.98)FreeNo
						changeNo changeOn or before 12/31/2015
								
							
						
					.
			(b)Effective
			 dateThe amendment made by subsection (a) applies to articles
			 entered, or withdrawn from warehouse for consumption, on or after the 15th day
			 after the date of the enactment of this Act.
			
